On September 3, 1999, movant, Cleveland Bar Association, filed a motion for order to show cause against William Mason for failure to comply with the June 23, 1999 order of the Board of Commissioners on Grievances and Discipline in investigative case No. 981014-01-159. On September 13, 1999, William D. Mason filed a motion to dismiss, and on September 23, 1999, he filed a motion to amend the motion to dismiss and an amended motion to dismiss. On September 24, 1999, the Cleveland Bar Association filed an amended motion to show cause, in which it requested that the *1473original motion to show cause be amended to request that the Cuyahoga County Department of Probation be required to release the records as ordered by the Board of Commissioners on Grievances and Discipline. Upon consideration thereof,
IT IS ORDERED by this court that movant’s motion be, and hereby is, denied.
IT IS FURTHER ORDERED by this court, sua sponte, that the proceedings in this matter be, and hereby are, sealed.
IT IS FURTHER ORDERED by this court, sua sponte, that the Cuyahoga County Department of Probation be, and hereby is, ordered to produce the records as ordered by the Board of Commissioners on Grievances and Discipline.
Pfeifer and Lundberg Stratton, JJ., dissent.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.